DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN 208955231) in view of Kiminori et al. (JP 2006301873).
Regarding claims 1-2, Wei disclose a card edge connector comprising:
an insulative housing (1) defining a front face (12) and a rear face (13) and a card slot (10) opening forward through the front face;
	a row of first terminals (3) retained in the insulative housing adjacent to the front face;
	a row of second terminals (2) retained in the insulative housing adjacent to the rear face and comprising signal terminals and grounding terminals, each second terminal comprising an upright portion with an upper rib (233) and a lower rib (211) interference fit with the insulative housing, an elastic portion (23) extending from the upright portion with a contacting portion (231) exposed upon the card slot, and a leg (22) portion; and 
a grounding and shielding plate (4, 5).
Wei substantially disclosed the claimed invention except the grounding and shielding plate is locate at the rear face of the housing.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the grounding and shielding plate to the rear face of the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 
Wei substantially disclosed the claimed invention except the grounding and shielding plate electrically connects to all the grounding terminals.

	Kiminori et al. teach the grounding and shielding plate (80) electrically connects to all the grounding terminals (32, 41).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a grounding and shielding plate electrically connects to all of Wei’s ground terminals, as taught by Kiminori et al. for reducing electromagnetic interference.

regarding claim 3, in the modified card edge connector, Kiminori et al. disclose a grounding finger (32-5, 41-5) of each grounding terminal and touches the grounding and shielding plate.
Wei in view of Kiminori et al. substantially disclosed the claimed invention except the grounding finger extends from a point between the upper rib and the lower rib of the upright portion.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the grounding finger extends from a point between the upper rib and the lower rib of the upright portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 4, in the modified card edge connector, Wei in view of Kiminori et al. disclose the grounding finger slants upwards from a rear edge of the upright portion, and the upper and lower ribs extend from a front edge of the upright portion.

Regarding claim 5, in the modified card edge connector, Wei disclose a plurality of grounding fingers (32, 52) is punched from the grounding and shielding plate and presses against the grounding terminals respectively.

	Regarding claim 6, in the modified card edge connector, Wei substantially disclosed the claimed invention except the grounding finger mechanically and electrically connects a point between the upper rib and the lower rib of the grounding terminal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the grounding finger to electrically connects a point between the upper rib and the lower rib of the grounding terminal, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

	Regarding claim 7, in the modified card edge connector, Wei substantially disclosed except there are three rows of the grounding fingers.
	
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the row of grounding finger to be three rows, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 8, in the modified card edge connector, Wei in view of Kiminori et al. substantially disclosed the claimed invention except the size of the grounding and shielding plate covers the whole row of second terminals along a transverse direction.

It would have been an obvious matter of design choice to change the size of the grounding and shielding plate, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

	Regarding claims 9-11, these claims are rejected for the same rationale as the rejected claims 1-8.

Claim 12 is rejected under 35 U.S.C. 102(a1) as being anticipated by Wei (CN 208955231).
Wei disclose a card edge connector comprising:
an insulative housing (1) defining a front face (12) and a rear face (13) and a card slot (10) opening forward through the front face;
	a row of first terminals (3) retained in the insulative housing adjacent to the front face;
	a row of second terminals (2) retained in the insulative housing adjacent to the rear face and comprising signal terminals and grounding terminals, each second terminal comprising an upright portion with an upper rib (233) and a lower rib (211) interference fit with the insulative housing, an elastic portion (23) extending from the upright portion with a contacting portion (231) exposed upon the card slot, and a leg (22) portion; and 
a grounding plate (4, 5) retained in the insulative housing; 
wherein the grounding plate is located in front of the second terminals and defines a plurality of grounding fingers (42, 52) pressing against the ground terminals. 

Wei substantially disclosed the claimed invention except the grounding fingers pressing against the lower ribs of the ground terminals.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the grounding finger to press against the lower ribs, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833